United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1607
                                   ___________

Sheryl Louden,                    *
                                  *
          Appellant,              *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * District of Minnesota.
UNUM Life Insurance Company of    *
America,                          * [UNPUBLISHED]
                                  *
          Appellee.               *
                             ___________

                             Submitted: June 6, 2008
                                Filed: July 7, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Sheryl Louden appeals the district court’s1 adverse grant of summary judgment
in her Employment Retirement Income Security Act (ERISA) lawsuit against UNUM
Life Insurance Company of America (UNUM) arising from the termination of long
term disability benefits. Her sole argument on appeal is that the district court erred
in applying a deferential abuse-of-discretion standard of review. We find nothing
improper in the way the district court conducted its review. See Metro. Life Ins. Co.


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
v. Glenn, No. 06-923, 2008 WL 2444796 (U.S. June 19, 2008) (clarifying judicial
standard of review where entity is both insurer and administrator of ERISA benefits
plan, and plan gives discretionary authority to administrator to determine eligibility
for benefits); Torres v. UNUM Life Ins. Co. of Am., 405 F.3d 670, 677 (8th Cir.
2005) (reviewing de novo district court’s determination as to proper judicial standard
of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-